  Case 21-00059       Doc 1      Filed 04/13/21 Entered 04/13/21 11:14:26         Desc Main
                                    Document    Page 1 of 4



                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

 IN RE:                                       )       Chapter 7
                                              )
 James Cosmano,                               )       Case No. 19 B 13287
                                              )
                       Debtor.                )       Hon. A. Benjamin Goldgar
 James Cosmano,                               )
                                              )
                Adversary Plaintiff           )       Adversary No.
                -vs-                          )
                                              )
 United States of America,                    )
                                              )
              Adversary Defendant.            )

     COMPLAINT TO DETERMINE DISCHARGEABILITY OF INCOME TAXES

       Plaintiff, James Cosmano (“Cosmano”), by his attorneys Paul M. Bach and Penelope N.

Bach of Bach Law Offices, Inc. in support of his Complaint to Determine the Dischargeability of

Income Taxes pursuant to 11 U.S.C. §§ 507(a)(8)(A)(i) and 523(a)(1)(B)(ii) states as follows:

                                          Jurisdiction

   1. Cosmano’s case was commenced on May 8, 2019 by the filing of a voluntary petition for

       relief under chapter 7 of title 11, United States Code (“Code”).

   2. This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. § 157

       and 1334(b).

   3. This adversary proceeding is a core proceeding pursuant to 28 U.S.C. § 157(b)(I).

   4. Pursuant to 28 U.S.C. § 1408 and 1409, this district is the proper venue for this adversary

       proceeding.




                                                  1
Case 21-00059     Doc 1     Filed 04/13/21 Entered 04/13/21 11:14:26            Desc Main
                               Document    Page 2 of 4



                                      Count I
                 Discharge of Taxes, Interest and Penalties For 1040 Taxes
                            (Pursuant to 11 U.S.C. §523 (a)(1))

5. Among the creditors listed by Cosmano in his Bankruptcy Petition which included the

   Schedules and Statement of Financial Affairs was the United States of America via the

   Internal Revenue Service (“IRS”).

6. The United States of America was given proper notice of the filing of Cosmano’s

   Bankruptcy Case and received the “Notice of Chapter 7 Bankruptcy Case” which was

   sent by the Bankruptcy Noticing Center on May 11, 2019.

7. As of the Petition Date, Cosmano allegedly owed the IRS approximately $6,051,979.00

   for income taxes, penalties and interest (collectively “Tax Liability”) for calendar years

   2007-10 (collectively “Tax Years”).

8. On August 7, 2017, the United States of America filed suit in the United States District

   Court for the Northern District of Illinois Case 17-cv-5721 against Cosmano for the

   stated purpose to reduce to judgment the Tax Liability. (“the District Court Case”).

9. No allegations stated in the District Court case allege Cosmano made a fraudulent return

   or willfully attempted in any manner to evade or defeat such tax liability nor is there an

   allegation of a fraudulent return or willfully attempting in any manner to evade or defeat

   such tax liability in the District Court’s Judgment.

10. In the past few weeks, The United States of America has made accusations in this Court

   and other forums that the Tax Years in question (2007-2010) are not dischargeable

   because the Cosmano’s federal tax debts were excepted from discharge under Section

   523(a)(l)(C). These accusations are made without support or a factual basis.




                                             2
  Case 21-00059        Doc 1     Filed 04/13/21 Entered 04/13/21 11:14:26           Desc Main
                                    Document    Page 3 of 4



   11. In fact, the United States has not and cannot prove that Cosmano’s federal tax debts were

       excepted from discharge because Cosmano either made a fraudulent return or willfully

       attempted to evade or defeat the payment of taxes.

   12. Pursuant to 11 U.S.C. Section 523(a)(1) and 11 U.S.C. Section 507(a)(8) the income

       taxes, plus any additional accrued interest and penalties owing by Cosmano for the tax

       years in question (2007-2010) is dischargeable for each year because:

               a. The tax return due date, plus extensions, for the above tax years expired more

       than 3 years before the filing of the petition herein;

               b. The tax liability for the above tax years was assessed by the IRS more than 240

       days before the filing of the petition herein;

               c. Cosmano's tax returns for the years above were filed more than 2 years before

       the date of the filing of the petition herein; and

               d. Cosmano's tax liability relating to the above tax years does not include debt

       with respect to which Cosmano made a fraudulent return or willfully attempted in any

       manner to evade or defeat such tax liability.

       WHEREFORE, James Cosmano, prays this Court enter Judgment Orders as follows:

       a) enter an order determining his tax liability for Cosmano’s income taxes for the years

2007-2010, owed to the United States of America, Department of the Treasury – Internal

Revenue Service, to be dischargeable;

       b) To enjoin the United States of America from commencing or continuing any action

against the Plaintiffs on any of the aforesaid alleged debt until a determination is made of the

dischargeability of said debts; and

               c) for such other relief as the court deems appropriate.



                                                  3
  Case 21-00059     Doc 1   Filed 04/13/21 Entered 04/13/21 11:14:26    Desc Main
                               Document    Page 4 of 4




DATED THIS the 13th day of April, 2021             Respectively Submitted,
                                                   James Cosmano

                                                   BY:   /S/ PAUL M. BACH
                                                          Paul M. Bach
                                                          Penelope N. Bach
                                                          Bach Law Offices, Inc.
                                                          P.O. Box 1285
                                                          Northbrook, IL 60065
                                                          PHONE: (847) 564 0808




                                         4
